Citation Nr: 1442406	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  07-24 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel






INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.  He served in the Republic of Vietnam and is in receipt of a Combat Infantryman Badge.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran requested a hearing before the Board in his July 2007 VA Form 9.  He subsequently withdrew this request. 

The Board issued a decision in February 2012 that denied the claim for service connection for hypertension.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court) and in a July 2012 joint motion the parties requested that the Court vacate the February 2012 Board decision and remand the claim for further development and readjudication.  In a July 2012 Order, the Court granted the joint motion. 

In February 2013, July 2013 and January 2014 the Board remanded this issue to the originating agency.  The case has been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).






REMAND

While the Board sincerely regrets the additional delay, additional development is required before the Veteran's claim for service connection for hypertension is decided.

The July 2012 joint motion found that the August 2011 and October 2011 opinions by a VHA physician were inadequate to decide the Veteran's claim.  In particular, the VHA physician reported that several risk factors exist for hypertension, to include salt intake, alcohol intake, dyslipidemia, obesity, physical inactivity, certain personality traits and certain medical conditions, but failed to specifically relate any of these risk factors to the Veteran.  Moreover, the VHA physician indicated that, "in order to establish a causal nexus between PTSD and hypertension, it is necessary to know the symptomatology of PTSD as manifested by the specific patient."

In August 2013, a VA examiner rendered a new opinion related to the etiology of the Veteran's hypertension.  The opinion portion of the examination report, in its entirety, is as follows: "It is less likely than not that the [Veteran's hypertension] had its onset during active service since he was diagnosed in the 1970s, and it is less likely than not that it is related to his PTSD given adequate control on low doses of antihypertensives."  This examiner did not explain the basis for finding that the Veteran's hypertension was diagnosed in the 1970's, did not explain why "adequate control of hypertension on low doses of antihypertensives" means that PTSD could not have caused or aggravated the hypertension, and failed to discuss the factors listed by the VHA physician and address the symptomatology of PTSD, as was required in order for the Board to make findings in accordance with the joint motion.  For these reasons, the Board found the August 2013 VA opinion to be, at least partially, inadequate and remanded the matter for a new opinion.  

In May 2014, the same VA examiner submitted an addendum opinion into the record.  This opinion explained that, "there has been no definite link between PTSD worsening hypertension."  Initially, the Board notes that a "definite link" is not what is required to establish service connection.  The examiner went on to refer generally to findings in numerous studies.  The examiner failed, however, to address the various symptoms of the Veteran's psychiatric disorder and determine whether it is as likely as not that the Veteran's psychiatric condition caused or aggravated his hypertension, as was required by the July 2012 joint motion and the Board's prior remands.  

Furthermore, the examiner was instructed to address the various risk factors as identified by August 2011 and October 2011 VHA opinions and determine whether any of these risk factors are relevant in this Veteran's case.  The May 2014 addendum opinion on this point is largely incomprehensible.  In particular, in the addendum report the examiner states, "The previous opinions...have outlined various risk factors for hypertension, including obesity, alcohol abuse, tobacco abuse.  He does note [sic] have a history of hypertension.  Therefore it is less likely than not that his hypertension had its onset in service or is related to any in-service disease."  The meaning of this statement is unclear to the Board.  This statement fails to address whether the Veteran exhibits any of the risk factors listed by the VHA physician in 2011 and, if so, whether they have caused or aggravated his hypertension.  Of particular relevance, the VHA physician listed risk factors such as alcohol intake, physical inactivity, certain personality traits and certain medical conditions as potentially having an impact on hypertension.  The May 2014 addendum opinion does not does not discuss whether the Veteran has any of the listed risk factors for hypertension, and does not discuss any causal connection between the Veteran's psychiatric symptoms and the Veteran's hypertension, to include an assessment of any symptoms related to his service-connected psychiatric disorder that may have manifested as a risk factor for hypertension.  

Thus, despite the various remands in this case, the medical opinions obtained in this matter remain inadequate for adjudication purposes.  The originating agency has not substantially complied with the directives of the Board's prior remands, or with the requirements of the joint motion of the parties.  Such noncompliance is error on the part of the originating agency.  Moreover, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Board has no choice and must once again remand this claim.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the claim.

2.  Then, the electronic record or a copy of all pertinent evidence in the electronic record should be provided to the August 2013/May 2014 VA examiner for review.  If that examiner is unavailable, the electronic record or a copy of all pertinent evidence in the electronic record should be provided to a physician with sufficient expertise to determine the etiology of the Veteran's hypertension, to include an assessment of the impact of any manifestations of the Veteran's psychiatric disorder on his hypertension.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions; however, the state of the Veteran's health should be considered in the determination of whether another examination is required.

Based on the review of the record, the physician should offer an opinion as to the following questions:

(a)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension had its onset during active service or is related to any in-service disease, event, or injury? 

(b)  If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's hypertension was caused or permanently worsened by his service-connected PTSD?  The Board again notes that a "definite link" is not required to establish the "as likely as not" standard.  

The examiner must provide a rationale for this opinion, as well as a rationale to explain the statement made in the October 2013 addendum opinion, indicating that the Veteran's hypertension is less likely than not related to his PTSD "given adequate control on low doses of antihypertensives."  

The examiner must also discuss the various risk factors, as well as the impact of the Veteran's PTSD symptomatology on his hypertension, as noted in the August 2011 and October 2011 VHA opinions.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided. 

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the issue of entitlement to service connection for hypertension, including as secondary to the service-connected PTSD.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



